UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 09-4060


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

HASSAN GENELL HINES,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (5:07-cr-00323-BO-1)


Submitted:   May 6, 2010                      Decided:   May 27, 2010


Before WILKINSON, AGEE, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Mary Jude Darrow, Raleigh, North Carolina, for Appellant.
George E. B. Holding, United States Attorney, Anne M. Hayes,
Jennifer P. May-Parker, Assistant United States Attorneys,
Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            A jury convicted Hassan Hines of conspiracy to possess

with intent to distribute cocaine, in violation of 21 U.S.C.

§ 846 (2006); possession of a firearm after having previously

been convicted of a crime punishable by more than one year, in

violation    of   18   U.S.C.   §    922(g)(1)   (2006);      possession      with

intent to distribute marijuana, cocaine, and cocaine base, in

violation of 21 U.S.C. § 841(a) (2006); maintaining a residence

for   distributing     controlled     substances,     in     violation   of    21

U.S.C. § 856 (2006); and possession of a firearm in relation to

a drug trafficking crime, in violation of 18 U.S.C. § 924(c)

(2006).     The district court sentenced Hines to a total of 480

months of imprisonment and he now appeals.            For the reasons that

follow, we affirm.

            Hines first argues that comments the district court

made during his testimony and the court’s extensive questioning

of witnesses deprived him of a fair trial.                 A trial court is

specifically      authorized    by   the   Federal   Rules    of   Evidence     to

“interrogate witnesses, whether called by itself or by a party.”

Fed. R. Evid. 614(b).           On appeal, this court will afford a

measure of deference to the decision by a district court to

exercise its authority under Rule 614(a) to question a witness.

United States v. Smith, 452 F.3d 323, 333 (4th Cir. 2006).                      As

with other matters of trial management, the decision to question

                                       2
a   witness       is    quintessentially              within        the        province    of   the

district court.             Smith, 452 F.3d at 332.

             As    Hines          did    not     object       to    the        district     court’s

statements during his testimony or to the court’s questioning of

the witnesses, this issue is reviewed for plain error.                                      United

States v. Godwin, 272 F.3d 659, 679 (4th Cir. 2001); see United

States v. Moore, 11 F.3d 475 (4th Cir. 1993).                                   To prevail on a

claim   of     unpreserved              error,        Hines        must    demonstrate          that

(1) there was error; (2) the error was plain; and (3) the error

affected his substantial rights.                        United States v. Olano, 507

U.S. 725, 732 (1993).                Furthermore, even if Hines satisfies this

standard, this court will exercise its discretion to notice the

error   only      “if       the     error      seriously       affect[s]          the     fairness,

integrity, or public reputation of the judicial proceedings.”

Id. (internal quotation marks and citation omitted).

             We have thoroughly reviewed the record and conclude

that Hines has failed to satisfy these standards.                                       Even if we

assume that the district court committed error that was plain,

Hines   fails          to     demonstrate         that        the     error       affected       his

substantial rights as the evidence of his guilt presented at

trial was compelling and overwhelming.                             See Godwin, 272 F.3d at

680.

             Hines           next       argues        that      his        counsel         rendered

ineffective       assistance.             Under       Strickland          v.    Washington,      466

                                                  3
U.S. 668, 687 (1984), to prove a claim of ineffective assistance

of counsel a defendant must show (1) “that counsel’s performance

was     deficient,”       and     (2)    “that     the     deficient          performance

prejudiced the defense.”               With respect to the first prong, the

defendant must show that counsel’s performance “fell below an

objective       standard    of     reasonableness.”           Id.        at   688.     In

addition, “[j]udicial scrutiny of counsel’s performance must be

highly deferential.”            Id. at 689.       Under the second prong of the

test,    “[t]he    defendant      must    show    that     there    is    a    reasonable

probability that, but for counsel’s unprofessional errors, the

result of the proceeding would have been different.”                              Id. at

694.     Moreover, this court may address a claim of ineffective

assistance on direct appeal only if the lawyer’s ineffectiveness

conclusively       appears       from    the     record.       United         States   v.

Baldovinos, 434 F.3d 233, 239 (4th Cir. 2006).

            Hines contends that his counsel was ineffective for

failing    to    object    to    the    court’s    statement       and    requesting    a

mistrial, failing to call his brother as a witness, and failing

to argue that the court’s statement was improper in his Fed. R.

Crim. P. 29 motion.          We conclude, however, that Hines has failed

to demonstrate that ineffective assistance conclusively appears

from the record.          We accordingly decline to consider this claim

on direct appeal.



                                           4
             Finally, Hines argues that the admission of statements

made by a confidential informant violated his Sixth Amendment

right   to    confront           witnesses       against          him.           In    Crawford       v.

Washington, 541 U.S. 36, 68 (2004), the Supreme Court held that

the   Confrontation          Clause       bars       the    “admission            of    testimonial

statements of a witness who did not appear at trial unless he

was   unavailable           to   testify,     and          the    defendant            had    a   prior

opportunity       for       cross-examination.”                    The       Court       explained,

however, “[t]hat the [Confrontation] Clause . . . does not bar

the   use    of    testimonial            statements         for       purposes         other       than

establishing the truth of the matter asserted.”                                       Id. at 59 n.9

(citing Tennessee v. Street, 471 U.S. 409, 414 (1985)).

             Here,      a    government       witness            testified        to    information

provided     by    the       confidential         informant            to    explain          why    the

authorities undertook an investigation into Hines.                                     Accordingly,

as    this    information           was    not       offered        for          its    truth,       the

introduction        of       these        statements             did        not        violate       the

Confrontation      Clause.           Crawford,         541       U.S.       at    59    n.9.         With

respect      to   the        remainder       of      the         confidential           informant’s

statements,       defense        counsel     elicited            this       information           during

cross-examination            and,     therefore,             the       admission             of     these

statements “provides no basis for reversal.”                                     United States v.

Neal, 78 F.3d 901, 904 (4th Cir. 1996) (finding error invited by

the defendant not to require reversal of conviction).

                                                 5
            Accordingly, we affirm the judgment of the district

court.     We dispense with oral argument because the facts and

legal    contentions   are   adequately   presented    in   the    materials

before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                    AFFIRMED




                                    6